Citation Nr: 1606460	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-48 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for a scar associated with stress fracture of the right tibia.

3.  Entitlement to a rating in excess of 10 percent for residuals of right tibia stress fracture.

4.  Entitlement to a rating in excess of 10 percent for residuals of left tibia stress fracture with left knee strain and degenerative joint disease.  

5.  Entitlement to a rating in excess of 10 percent prior to April 1, 2015, and in excess of 0 percent from April 1, 2015, for right knee instability, to include the propriety of the reduction.

6.  Entitlement to a rating in excess of 10 percent prior to April 1, 2015, and in excess of 0 percent from April 1, 2015, for left knee instability, to include the propriety of the reduction.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009, November 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before a Decision Review Officer (DRO) at the RO in April 2009 and at a Board videoconference hearing before the undersigned in July 2015.  Copies of the transcripts are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

A claim for entitlement to service connection for ischemic heart disease was submitted in February 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran engaged in combat during his military service, and has been diagnosed with PTSD based on service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant decision, the Board's decision is entirely favorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.

II.  Merits of the Claim

The Veteran contends that service connection is warranted for PTSD due to stressors experienced while in service.  Specifically, he maintains that while on patrol duty in Nam Phong, Thailand, he was subject to two mortar attacks.  He feared he would be shot or would have to shoot the enemy.  He also was tasked with checking bodies in body bags for dog tags.  The Veteran also maintains that while on guard duty in Guantanamo Bay, he feared getting shot by the Cubans who surrendered to him.  See July 2015 and April 2009 hearing testimony, 2009 VA treatment records, and July 2008 statement.

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125. 

VA's regulations regarding rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, the Secretary of the VA has specifically stated that the DSM-5 criteria are not for application to appeals certified to the Board before August 14, 2014, as is the case here.  Id.  

In this case, the Veteran's recently declassified service personnel records show that he served in the U. S. Marine Corps.  His Combat History - Expeditions notes that he served in Nam Phong, Thailand, with Task Force Delta from November 1972 to March 1973.  In light of the Veteran's statements and the official records of his exposure to combat in service, the Board concedes that the Veteran's alleged in-service stressors are presumed to have occurred.  38 U.S.C.A. § 1154(b).  The only question for consideration in this case is whether the Veteran has PTSD due to his combat experiences.  

VA mental health treatment records dated in March and May 2009 show that the examiner diagnosed the Veteran as having PTSD due to in-service stressors.  

In sum, all elements for service connection for PTSD are established.  The Board finds PTSD was incurred in service, warranting service connection.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a November 2012 rating decision awarded the Veteran service connection for a scar associated with stress fracture of the right tibia and assigned an initial noncompensable rating for the disability.  The November 2012 rating decision also denied ratings in excess of 10 percent for residuals of right tibia stress fracture and residuals of left tibia stress fracture with left knee strain.  In a statement received in November 2013, the Veteran essentially submitted a timely NOD as to the ratings assigned for these disabilities.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Moreover, January 2015 rating decision reduced the disability ratings for the Veteran's service connection right and left knee instability from 10 percent to 0 percent, both effective April 1, 2015.  In a statement received later that same month, the Veteran essentially submitted a timely NOD as to the January 2015 rating decision.  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  Id.

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC to the Veteran and his attorney in the matters of: entitlement to an initial compensable rating for a scar associated with stress fracture of the right tibia; entitlement to a rating in excess of 10 percent for residuals of right tibia stress fracture; entitlement to a rating in excess of 10 percent for residuals of left tibia stress fracture with left knee strain and degenerative joint disease; entitlement to a rating in excess of 10 percent prior to April 1, 2015, and in excess of 0 percent from April 1, 2015, for right knee instability, to include the propriety of the reduction; and entitlement to a rating in excess of 10 percent prior to April 1, 2015, and in excess of 0 percent from April 1, 2015, for left knee instability, to include the propriety of the reduction.  

Advise them of the time limit for filing a substantive appeal.  If an appeal is timely perfected as to any issue, ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


